Citation Nr: 0529907	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  04-39 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension, 
congestive heart failure, and angina, claimed as acute 
coronary artery disease, as secondary to the service-
connected disability of Type II diabetes mellitus.

2.  Entitlement to an increased initial rating for Type II 
diabetes mellitus, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
February 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that awarded service connection and a 
20 percent rating for diabetes mellitus, effective February 
26, 2001.  In June 2002, the veteran filed a claim for 
service connection for hypertension, congestive heart 
failure, and angina, claimed as acute coronary syndrome, 
secondary to his service-connected diabetes mellitus, and 
requested that the rating assigned to his diabetes mellitus 
be reevaluated.  By a November 2002 rating decision, the RO 
denied service connection for the above-noted conditions, and 
denied an increased initial rating for his diabetes mellitus.  
The veteran disagreed with these decisions and this appeal 
ensued.  In July 2005, the veteran testified before the Board 
at a hearing that was held via videoconference from the New 
Orleans, Louisiana RO.  

The Board notes that during the hearing held via 
videoconference, the veteran appears to have raised a new 
application to reopen his claim of service connection for 
numbness in the upper and lower extremities, as secondary to 
the service-connected diabetes mellitus.  The Board refers 
this matter to the RO for appropriate action.

The issue of service connection for hypertension, congestive 
heart failure and angina, claimed as acute coronary artery 
disease, as secondary to the service-connected disability of 
Type II diabetes mellitus, is addressed in the REMAND portion 
of the decision below.



FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the diabetes mellitus claim has been obtained.

2.  The veteran's service-connected diabetes mellitus is 
manifested by the need for daily insulin injections and 
dietary restrictions, but his physical activity has not been 
clinically regulated.


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for diabetes 
mellitus have not been met since February 26, 2001.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2005).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in this case the veteran timely appealed 
the rating initially assigned for this disability on the 
original grant of service connection.  The Board must 
therefore consider entitlement to "staged ratings" for 
different degrees of disability in the relevant time periods, 
that is, since the original grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).

A 20 percent rating is warranted for diabetes mellitus 
requiring insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities.  A 60 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
warranted for diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 
(2005).

Complications of diabetes are evaluated separately unless 
they are part of the criteria used to support a 100 percent 
rating.  Noncompensable complications are deemed part of the 
diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913, 
Note (1) (2005).

The veteran asserts that a rating greater than 20 percent is 
warranted under DC 7913 because his diabetes mellitus is 
worse than the assigned rating provides.  Having carefully 
considered the veteran's claim in light of the record and the 
applicable law, the Board concludes that the preponderance of 
the evidence is against the claim, and the appeal will be 
denied.

According to an August 2002 report of VA examination, the 
veteran reported that he was diagnosed with diabetes mellitus 
in late 1987.  A record of his initial diagnosis is not in 
the claims folder.  The Board notes at the outset that, 
according to VA examiners, the veteran's diabetes mellitus is 
under moderate control.  It appears that, in effort to manage 
his diabetes, the veteran has been advised to follow a 
restricted diet since at least February 1999, when he was 
advised to stop using salt and to avoid foods with a high fat 
content.  VA treatment records dated from February 1999 
through June 2004 show that he was counseled on appropriate 
diet on numerous occasions.  At his July 2005 hearing, the 
veteran stated that he was currently following a 2000-calorie 
diet, low in sodium, sugar, and fat.  The Board notes that 
several treatment records dated from February 1999 through 
June 2004 show that the veteran at times had difficulty 
adhering to his prescribed diet.  Despite that the veteran in 
this case has not consistently adhered to his specific diet 
plan, the Board finds that he has been advised to follow a 
restricted diet in effort to manage his diabetes.

The veteran takes oral hypoglycemic agents to control his 
diabetes mellitus.  He has additionally been prescribed 
insulin injections since at least July 1997, for tighter 
control of his condition.  His insulin dosages have increased 
periodically since the initial prescription.  Thus, he 
currently takes both oral medication and insulin as a part of 
his control regimen.

In addressing the third criterion for a higher rating, there 
is no evidence in this case that the veteran has been 
prescribed or advised to avoid strenuous occupational and 
recreational activities.  See 61 Fed. Reg. 20,440, 20,446 
(May 7, 1996) (defining "regulation of activities," as used 
by VA in DC 7913).  Indeed, it appears that the veteran was 
encouraged and counseled on the importance of exercise on 
numerous occasions, as is reflected most recently in a VA 
treatment record dated in June 2004.  Further, the veteran 
testified in July 2005 that, in relation to physical 
activity,  he was advised by his physician to "[do] whatever 
[he] is able to do."  While several treatment notes indicate 
that the veteran has difficulty walking, it does not appear 
that he has been advised to limit his physical activity; 
indeed, physical activity has been encouraged.   In order to 
meet a higher rating of 40 percent, the veteran must have 
been told that he should avoid any strenuous occupational or 
recreational activities.  See 38 C.F.R. § 4.119, DC 7913.  
See 38 C.F.R. § 4.119, DC 7913 (emphasis added).  

The veteran has stated, during treatment, in written personal 
statements, and in oral testimony, that his diabetes 
disability makes him less active than he used to be, more 
easily fatigued, and makes him generally feel tired and weak.  
The Board notes that the evidence shows that the veteran's 
activity level is indeed low.  However, the level of the 
veteran's physical activity is not the appropriate standard 
by which to judge whether his activities are regulated.  
While the veteran attributes his low level of activity to his 
diabetes, he, as a layperson, is not competent to provide a 
medical opinion as to the severity of his diabetes 
disability, including whether he is or is not capable of, or 
must avoid, strenuous occupational and recreational 
activities, due to diabetes.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The available evidence does not 
indicate that the veteran has been prescribed or advised to 
avoid strenuous occupational and recreational activities, as 
is required in order to merit a higher rating of 40 percent.  

While the veteran here has been prescribed a restricted diet 
and insulin injections in effort to control his diabetes, he 
has not been prescribed limited physical activity or advised 
to avoid recreational activities.  The veteran therefore does 
not meet the criteria for a higher rating of 40 percent.  
38 C.F.R. § 4.119, DC 7913.  As the preponderance of the 
evidence is against the claim for a higher rating, the 
"benefit-of-the-doubt" rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 50 (1990).

The Board finds that, since the effective date of service 
connection, there were no distinct periods of time during 
which the veteran's diabetes mellitus was more than 20 
percent disabling.  He is accordingly not entitled to receive 
a "staged" rating.  Fenderson, supra.

Duties to Notify and Assist the Appellant

The Board has also considered whether VA has satisfied all 
duties to notify and assist the claimant.  38 U.S.C.A. 
§§ 5103 & 5107 (West 2002) and 38 C.F.R. § 3.159 (2005).  The 
provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) apply to cases pending before VA on November 9, 
2000, even if the initial decision was issued before that 
date.  VA must give notice to a claimant in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before 
issuance of an initial unfavorable decision.  Upon receipt of 
a complete or substantially complete application, VA must 
notify the claimant and any representative of any information 
and any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim; this notice 
requires VA to indicate which portion of that information and 
evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the initial unfavorable decision was in December 2001.  
The notices to the appellant informed him of the bases for 
the relevant decisions, what types of evidence would be 
needed, and how the evidence would be secured.  The RO sent 
the appellant correspondence in March 2001 and in July 2002; 
and a statement of the case in October 2004, which contained 
the complete text of 38 C.F.R. § 3.159.  There was no harm to 
the appellant, as VA made all efforts to notify and to assist 
him with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the more general notice of the need for any 
evidence in the appellant's possession.  Any defect with 
regard to the timing and content of the notices to the 
appellant was harmless because of the thorough and 
informative notices provided throughout the adjudication of 
the claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Thus, VA has satisfied its duty to notify the 
appellant.

In addition, VA has obtained all relevant evidence identified 
by the appellant.  Thus, VA has complied with all duties to 
assist the appellant in securing relevant evidence.


ORDER

The claim for an increased initial rating for diabetes 
mellitus is denied.


REMAND

The veteran contends that he is entitled to service 
connection for hypertension, congestive heart failure, and 
angina, as secondary to his service-connected disability of 
Type II diabetes mellitus.  

The RO denied service connection for the above-listed 
disorders in November 2002.  The Board notes that while the 
veteran's service medical records do not include any 
references to treatment, complaints or history of heart or 
cardiovascular problems, the August 2002 VA examiner does not 
appear to have been asked to address the veteran's assertion 
that his heart-related disorders were caused by or aggravated 
by his service-connected diabetes mellitus.  See 38 C.F.R. 
§ 3.310(a) (2005); Allen v. Brown, 7 Vet. App. 439 (1995).  
The basis for the RO's denial of service connection for 
hypertension as secondary to diabetes mellitus appears 
primarily to be a finding that hypertension was diagnosed 
"some 15 years" before the date of the August 2002 rating 
decision, "long before the onset of diabetes mellitus and 
many years after release from active duty."  The Board notes 
that according to the August 2002 report of VA examination 
for diabetes mellitus, the veteran reported that he was 
diagnosed with diabetes mellitus in late 1987.  In his VA 
examination for heart-related disorders, he reported that he 
had been diagnosed with hypertension "15 years ago."  The 
initial diagnoses for neither of these disorders are in the 
claims folder.  Significantly, however, "15 years ago" and 
1987 represent an equal distance in time from the August 2002 
examinations.  Because neither of the initial diagnoses are 
contained in the claims folder, and both diagnoses were 
reported to have first been made during the same year, it 
cannot be concluded that the veteran's hypertension diagnosis 
long precedes his diagnosis for diabetes mellitus, nor can it 
be concluded, based on the available information, that the 
hypertension was not caused by or aggravated by his diabetes 
mellitus.  Because the etiology of the veteran's heart-
related disorders remains unclear, the Board finds that an 
additional examination and nexus opinion are necessary in 
order to fairly decide the merits of the veteran's claim.

Similarly, the August 2002 report of VA examination for 
heart-related disorders contained a diagnosis of congestive 
heart failure, and noted past cardiac symptoms, such as 
angina, but did not include an etiological opinion as to 
whether these cardiovascular opinions are related to the 
veteran's service-connected diabetes mellitus.  The Board 
notes that the examiner in this case was not asked to provide 
such an etiological opinion.  Nevertheless, VA cannot rely on 
an examiner's silence as evidence against a claim.  See, e.g. 
Wisch v. Brown, 8 Vet. App. 139, 140 (1995) (per curiam).   
Because the etiology of these disorders remains unclear, the 
Board finds that an additional examination and nexus opinion 
are necessary in this regard.  

Accordingly, this case is REMANDED for the following actions:

1.  Ask the veteran to provide VA any 
opinions he may have in his possession 
relating his cardiovascular problems to 
his diabetes mellitus.  

2.  Schedule the veteran for a VA 
cardiovascular examination for the 
purpose of ascertaining the etiology of 
his various cardiovascular disorders, 
including, but not limited to, 
hypertension, congestive heart failure, 
and angina.  Any further indicated 
studies must also be conducted.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion 
of the examination.  The examiner must 
indicate that the claims file was 
reviewed in conjunction with the 
examination.  

The examiner should provide an opinion 
as to whether any hypertension, 
congestive heart failure, or angina, or 
any other cardiovascular disorder which 
may be diagnosed, is causally or 
etiologically related to the service-
connected diabetes mellitus disability.  
The examiner should also provide an 
opinion as to whether the diabetes 
mellitus increases the severity of any 
current cardiovascular disorder.  All 
necessary studies should be 
accomplished if deemed necessary.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

3.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for 
service connection for hypertension, 
congestive heart failure, and angina, 
as secondary to his service-connected 
disability of Type II diabetes 
mellitus.  If the action remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow him an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to this Board for 
the purpose of appellate disposition, 
if in order.  
The Board intimates no opinion as to 
the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


